Citation Nr: 1726730	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, major depressive disorder, and adjustment disorder with mixed emotional features.


REPRESENTATION

Veteran represented by:	Cinthia L. Johnson, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.  He also served in the U.S. Army Reserves from approximately 1993 to 1994 and 1996 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claims has not been satisfied.  Therefore, the Board finds that a remand is necessary for further development for the following reasons. 

First, additional VA treatment records identified by the Veteran may exist but have not been obtained.  While the claims file contains some VA treatment records, it is not clear that all such records have been associated with the file.  While the Veteran submitted some VA treatment records from the early to mid-1990s that appear to be from unidentified VA facilities in Connecticut and Texas (based on the Veteran's addresses therein), some of these older VA treatment records do not have legible addresses or indicate which VA facility produced them.  Moreover, there is a long gap between the Veteran's VA treatment records from what appear to be an unidentified VA facility in Connecticut in the mid-1990s and his West Haven, Connecticut VAMC electronic treatment records, which begin in 2011 (although the Veteran did submit a few records for that time period).  1996 hospitalization records clearly indicate he was in outpatient mental health treatment at WHVA (West Haven VA).  Upon remand, the RO should obtain all of the Veteran's outstanding VA treatment records.  VA medical facilities did not begin using an electronic medical records database until, at the earliest, the late 1990's, and all records prior to that time were in paper form.  Accordingly, these efforts must include a search of archived or retired paper records.  Furthermore, it is unclear from the Board's review of the record when the Veteran began VA psychiatric treatment at each respective VA facility where he has had care.  Therefore, the RO should ask the Veteran to clarify the dates and VA facilities of treatment for his psychiatric conditions.

Second, the Veteran's complete service treatment records have not been obtained.  He contends in part that his psychiatric conditions began during active duty service in Germany in the late 1980s.  While the Veteran's claims file contains some service treatment records from his active duty service, it is clear that not all such records are associated with the file.  For example, June 1990 treatment notes indicate that the Veteran had a separation physical, but the separation examination report itself is not of record.  Moreover, in his March 2011 claim form, he stated that he was treated for schizophrenia from February to July 1990 at an air force base in Germany; however, no such mental health treatment records are in the file.  It is unclear from his subsequent statement and testimony whether he actually did receive mental health treatment during service.  However, an attempt must be made for any existing records.   

Third, the RO should make another attempt to obtain the Veteran's complete service personnel records from his active duty service.  Although some service personnel records have been obtained, others are still missing.  The RO unsuccessfully requested some service records from the Defense Personnel Records Information Retrieval System (DPRIS) in April 2012.  However, that request did not seek performance reports and other potentially relevant personnel records.  Moreover, his ex-wife, who was stationed at the same base as him during his active duty service in Germany, has recalled his psychiatric symptoms and behavioral problems during that time, including: an incident in the late 1980s when the Veteran followed a woman around the base because the Veteran falsely believed that the other woman was romantically interested in him; and his suspicions that his superiors were falsely targeting him.  However, no documentation of such behavioral problems is of record, as service personnel records from his active duty service (except for his DD Form 214) have not been obtained.  The Veteran's complete service personnel records from his active duty service should be obtained upon remand, as they may show that he exhibited psychiatric symptoms during service.

Furthermore, the record contains a May 1994 letter by private psychiatrist Dr. W.J.P. to the McAllen, Texas VA facility.  Dr. W.J.P. stated that the Veteran had been under his care from August 1992 to March 1994 and that his diagnosis was schizoaffective disorder with paranoid delusions.  However, no private treatment records from Dr. W.J.P. are of record.  Therefore, upon remand, the RO should attempt to obtain these relevant private treatment records.  If they are not received, the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records are highly relevant to his claim.

In addition, the Veteran's attorney provided a February 2015 private psychiatric opinion that identified outstanding relevant evidence.  Specifically, the psychiatrist considered the following documents that have not been associated with the claims file: (1) letters between the Veteran and his mother from the late 1980s to early 1990s during his active duty service; (2) 2014 private treatment records from a Connecticut mental health facility; (3) outstanding Reserve service personnel records; and (4) outstanding VA psychiatric treatment records.  Furthermore, the psychiatrist noted that the Veteran reported a previous psychiatric hospitalization at an unidentified facility in Virginia.  The report also referenced a report by the Veteran's ex-wife of an episode during the Veteran's 1993 Reserve training when he was found by the police wandering on the highway while wearing his uniform; however, no documentation of this incident is of record.  Accordingly, upon remand, the RO should attempt to obtain these relevant outstanding records.  

Moreover, in the April 2013 notice of disagreement, the Veteran's attorney indicated that she enclosed two BVA decisions (cited as enclosures D and E, respectively) and medical literature by D.O.P. regarding the onset of schizophrenia symptoms (cited as enclosure F).  However, these enclosures are missing from the file.  Upon remand, the RO must locate these documents and associate them with the file.  

Finally, the Veteran and his attorney contend that his psychiatric conditions began during active duty service and provided a February 2015 private psychiatric opinion in support of that position, as discussed above.  However, that opinion was not based on contemporaneous service treatment records (some of which have not been obtained, as noted above); rather, the psychiatrist mainly relied on the Veteran's, his ex-wife's, and other family members' retrospective lay statements recalling the Veteran's psychiatric symptoms during his active duty service in the late 1980s.  After completing the above development and any other development deemed necessary, a VA examination will be necessary for a nexus opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to clarify the dates and VA facilities of treatment for his psychiatric conditions.  

2. Regardless of the Veteran's response, obtain and associate with the claims file any VA treatment records that have not yet been associated with the file, including from the following facilities and time periods: 

* McAllen, Texas VA Outpatient Clinic from 1990 to the present; 
* West Haven, Connecticut VAMC (including any associated outpatient clinics) from 1994 to the present; and
* Any other VA facilities identified by the Veteran in response to Instruction 1 above.

This must include a search of archived or retired paper records. All efforts to obtain these records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

3. Undertake appropriate development to obtain the Veteran's outstanding service treatment records from July 1986 to July 1990.  

The request for service records must note that we are attempting to locate mental health treatment records and/or hospitalization records from 1990 from Rhein-Main Air Force Base in Frankfurt, Germany.

All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available. 

4. Undertake appropriate development to obtain the Veteran's outstanding service personnel records from July 1986 to July 1990, including all performance and disciplinary records.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available. 

5. Ask the Veteran to clarify the dates and units for all periods of his Reserve service.  Then, undertake appropriate development to obtain the Veteran's outstanding Reserve service personnel records, including all performance and disciplinary records.  All available avenues to obtain these records should be exhausted, to include contacting the Veteran's Reserve units, including: (1) 359th TRANS HHC TERMINAL/WSYTAA; and (2) 1174th Transportation Terminal Bn.

All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available. 

6. Ask the Veteran to complete a release form so the RO can request his private treatment records from the following mental health providers and time periods: 

* his psychiatrist Dr. W.J.P. from August 1992 to March 1994;
* the psychiatric facility where he was reportedly hospitalized for a "nervous breakdown" in 1992 in Stamford, Connecticut; 
* St. Vincent's IP Behavioral Health in Westport, Connecticut where the Veteran was psychiatrically hospitalized in May 2014 (noted in the February 2015 private psychiatric opinion); and
* the unidentified psychiatric facility where the Veteran was reportedly hospitalized in Virginia (noted in the February 2015 private psychiatric opinion).

If such records are unavailable, the RO should notify the Veteran and give him an opportunity to submit any private treatment records that he may have.

7. Ask the Veteran to provide copies of the letters he wrote to his mother in the late 1980s to early 1990s (identified in the February 2015 private psychiatric opinion).

8. Locate and associate with the claims file the following enclosures referenced in the April 2013 notice of disagreement and submitted by the Veteran's attorney: (1) BVA Decision Citation No. 0630708 (cited as enclosure D); (2) BVA decision Citation No. 0320745 cited as enclosure E); and (3) medical literature by D.O.P. regarding the onset of schizophrenia symptoms (cited as enclosure F).  

9. DO NOT schedule the following VA examination until all of the above development instructions have been completed and any available evidence has been obtained.

10.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any of his current psychiatric disabilities are related to service. 

The entire claims file, including electronic records and this remand, must be reviewed by the examiner in conjunction with the examination.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

11.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

